Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claim 6 has been cancelled; Claim 1 has been amended; and Claims 1-5 remain for examination, wherein claim 1 is an independent claim. It is acknowledged of the receipt of the Applicant’s “Terminal disclaimer” filed on 4/28/2022, which has been approved on 4/28/2022.
Status of the Previous Rejections
Previous rejection of claims 1-5 under 35 U.S.C. 103 as being unpatentable over Kimura et al (US 7,842,141 B2, thereafter US’141) in view of Klueh et al (US-PG-pub 2006/0060270 A1, thereafter PG’270) is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 4/28/2022.
Previous rejection of claims 1-6 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-4 of copending application No. 16/487,203 is withdrawn in view of the Applicant’s “Terminal disclaimer” filed on 4/28/2022, which has been approved on 4/28/2022.
Previous rejection of claims 1-6 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-8 of copending application No. 16/477,393 is withdrawn in view of the Applicant’s “Terminal disclaimer” filed on 4/28/2022, which has been approved on 4/28/2022.
Previous rejection of claims 1-6 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 5-12 of copending application No. 15/743,111 (updated as claims 1-8 of US 10,876,183 B2) is withdrawn in view of the Applicant’s “Terminal disclaimer” filed on 4/28/2022, which has been approved on 4/28/2022.

Reason for Allowance
Claims 1-5 are allowed.  
Regarding the instant independent claim 1, the Applicant has added the allowable subject matter in the previous claim 6 into the independent claim 1 and claim 6 has been cancelled. It is noted that the recorded prior art(s) does not specify the claimed property of difference in yield strength under different tempering conditions as claimed in the instant claims (refer to the previous office action dated 2/25/2022). Since claims 2-5 depend on claim 1, therefore, these claims also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734